DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “13”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-9, 11-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,133,693 B2 (Wasa Tverlid, hereinafter ‘Wasa’).
As concerns claim 1, Wasa discloses a tubular member 10 for threadably engaging another tubular member to form a tubular string, comprising: a first end comprising a helical female thread 11” formed in an outer surface of the tubular member, wherein the female thread comprises: a slot extending radially inwards from the outer surface; and a root extending radially inwards from the slot (see figure 2 and figure 5c); wherein the root has a maximum width that is greater than a maximum width of the slot (as illustrated); a second end opposite the first end and comprising a helical male thread 11’ formed on an inner surface of the tubular member, wherein the male thread comprises: a shank extending radially outwards from the inner surface (adjacent to 15 in figure 5b); and a notch extending radially outwards from the shank; wherein the notch has a maximum width that is greater than a maximum width of the shank (as shown, see figure 2 and figure 5c).
As concerns claim 2, Wasa discloses the tubular member of claim 1, wherein the first end comprises a pin end 10’ and the second end comprises a box end 10”.
	As concerns claim 3, Wasa discloses the tubular member of claim 1, wherein the maximum width of the notch of the male thread is greater than the maximum width of the slot of the female thread (figure 5c).
	As concerns claim 4, Wasa discloses the tubular member of claim 1, wherein the first end comprises a plurality of the female threads and the second end comprises a plurality of the male threads (as shown in figure 5c).
	As concerns claim 5, Wasa discloses the tubular member of claim 1, wherein the root of the female thread is defined by a concave inner surface and the notch of the male thread is defined by a convex outer surface (as shown, see figure 2 and figure 5c).
shown in figure 5c).
	As concerns claim 8, Wasa discloses the tubular member of claim 1, wherein the male thread and the female thread each comprise a dovetail shaped cross-sectional profile.
	As concerns claim 9, Wasa discloses the tubular member for threadably engaging another tubular member to form a tubular string, comprising: a first end comprising a helical female thread ll” formed in an outer surface of the tubular member, wherein the female thread comprises: a slot extending radially inwards from the outer surface; a root extending radially inwards from the slot, wherein the root is defined by a concave inner surface (see figure 2 and figure 5c); and a pair of convex curved shoulders extending between the slot and the root (figure 2); a second end opposite the first end and comprising a helical male thread 11’ formed on an inner surface of the tubular member, wherein the male thread comprises: a shank extending radially outwards from the inner surface; a notch extending radially outwards from the shank, wherein the notch is defined by a convex outer surface; and a pair of concave curved shoulders extending between the shank and the notch (figure 2).
	As concerns claim 11, Wasa discloses the tubular member of claim 9, wherein: the root of the female thread has a maximum width that is greater than a maximum width of the slot of the female thread; and the notch of the male thread has a maximum width that is greater than a maximum width of the shank of the male thread (see figure 5c).
	As concerns claim 12, Wasa discloses the tubular member of claim 9, wherein the first end comprises a plurality of the female threads and the second end comprises a plurality of the male threads (figure 5c).
see figure 5a).
Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0168858 A1 (Hashem).
As concerns claim 15, Hashem discloses a tubular member for threadably engaging another tubular member to form a tubular string, comprising: a first end comprising an annular first shoulder 38, a first helical thread 22, 25, and an annular first sealing surface positioned axially between the first helical thread and the first shoulder (see below), wherein the first shoulder is disposed at an acute angle relative to a central axis of the tubular member to provide a radially directed force against the first sealing surface in response to coupling the tubular member with an adjacent tubular member (see below).

    PNG
    media_image1.png
    369
    232
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashem in view of Wasa.
As concerns claim 16, Hashem discloses the tubular member of claim 15, but lacks to expressly disclose wherein: the first end further comprises an annular second sealing surface axially spaced from the first sealing surface and an annular second shoulder axially spaced from the first shoulder, and wherein the second sealing surface is positioned axially between the first helical thread and the second shoulder; and the second shoulder is disposed at an acute angle relative to the central axis of the tubular member to provide a radially directed force against the second sealing surface in response to coupling the tubular member with an adjacent tubular member. Wasa discloses a tubular member wherein: the first end further comprises an annular second sealing surface axially spaced from the first sealing surface and an annular second shoulder axially spaced from the first shoulder (note the first sealing surface at 15), and wherein the second sealing surface is positioned axially between the first helical thread and the second shoulder; and the second shoulder is disposed at an acute angle relative to the central axis of the tubular member to provide a radially directed force against the second sealing surface in response to coupling the tubular member with an adjacent tubular member (the second shoulder is at 17 in this instance, the second sealing surface is provided by the area between the second shoulder and the helical threads, see at least figure 5a).  It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to include the second shoulder and 
As concerns claim 17, Wasa discloses the tubular member of claim 15, wherein the first helical thread comprises: a slot extending radially inwards from the outer surface; and a root extending radially inwards from the slot, and wherein the root has a maximum width that is greater than a maximum width of the slot (see figure 2 and figure 5c).
As concerns claim 18, Wasa discloses the tubular member of claim 17, wherein the first helical thread comprises: a pair of convex curved shoulders extending between the slot and the root; wherein the root of the first helical thread is defined by a concave inner surface (figure 5c).
	As concerns claim 19, Wasa discloses the tubular member of claim 15, further comprising: a second end opposite the first end that comprises an annular second shoulder 17, a second helical thread, and an annular second sealing surface positioned axially between the second helical thread and the second shoulder, wherein the second shoulder 17 is disposed at an acute angle relative to the central axis of the tubular member to provide a radially directed force against the second sealing surface in response to coupling the tubular member with an adjacent tubular member (see figure 5a, each tubular 10 will have a box end and a pin end).
	As concerns claim 20, Wasa discloses the tubular member of claim 15, wherein the second helical thread comprises: a shank extending radially outwards from the inner surface; and a notch extending radially outwards from the shank, and wherein the notch has a maximum width that is greater than a maximum width of the shank (figure 2 and figure 5c).
Claims 7, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wasa in view of Hashem.
	As concerns claim 7, Wasa discloses the tubular member of claim 1, but lacks to expressly disclose wherein: the first end comprises an annular shoulder and an annular sealing surface positioned please see the rejection of claim 15 and the annotated figure 4, above). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the annular sealing surface and shoulder as claimed to obtain the predictable result of providing a tubular connection that has high torque capacity.
	As concerns claim 10, Hashem discloses the tubular member of claim 9, wherein the slot of the female thread is defined by a pair of opposing first planar surfaces and the shank of the male thread is defined by a pair of opposing second planar surfaces (see at least 22 in figure 3 of Hashem). Moreover, a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	As concerns claim 13, Hashem discloses the tubular member of claim 9, wherein: the first end comprises an annular shoulder and an annular sealing surface positioned axially between the female thread and the shoulder; and wherein the shoulder is disposed at an acute angle relative to a central axis of the tubular member to provide a radially directed force against the sealing surface in response to coupling the tubular member with an adjacent tubular member (please see Hashem at figure 4, the rejection of claim 15 and the annotated figure 4, above).
Conclusion
US 2013/0147191 A1 (Mazzaferro et al.) discloses a threaded connection with an elliptical root profile. US 2002/0021006 A1 (Mallis) discloses a double flex seal for a tubular connection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045.  The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES G. SAYRE
Primary Examiner
Art Unit 3679